  Case: 1:18-cr-00109-DRC Doc #: 200 Filed: 05/19/21 Page: 1 of 2 PAGEID #: 1129




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                     Case No. 1:18-cr-109
       v.                                            JUDGE DOUGLAS R. COLE

 SERGHEI VERLAN (2)
 IEVGEN KARIAKA (6)
 AKHLIDDIN KALONOV (7),

              Defendants.

                                        ORDER

      This cause came before the Court for a Telephone Status Conference on May

19, 2021, at 1:00 p.m. before Judge Douglas R. Cole. The Government advised the

Court that it is engaged in plea negotiations with Defendants Kariak and Kalonov

and that it has provided discovery to counsel for Defendant Verlan. Counsel for

Defendant Kariaka requested a 30-day continuance to engage in further plea

negotiations. Counsel for the other defendants joined in the motion. Telephone Status

Conference set for June 18, 2021, at 12:30 p.m. There were no objections to the speedy

trial clock being tolled through the next status conference.

      Therefore, the Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the public and the Defendants in a speedy

trial, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), as failure to grant the continuance

would prevent Defendants Kariaka and Kalonov from exploring a possible resolution

of the matter and would prevent Defendant Verlan from reviewing the discovery and
 Case: 1:18-cr-00109-DRC Doc #: 200 Filed: 05/19/21 Page: 2 of 2 PAGEID #: 1130




determining how to proceed, and thus would likely lead to a miscarriage of justice.

Based on the foregoing, the Court GRANTS the continuance and also finds the period

of time elapsing from May 19, 2021, until June 18, 2021, is properly, and shall be,

excluded from the speedy trial calculation.

      SO ORDERED.


May 19, 2021
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
